




Exhibit 10.23


AGREEMENT


This Agreement (the “Agreement”), with an effective date of January 1, 2015, is
entered into by Charles River Laboratories, Inc., with its principal place of
business at 251 Ballardvale Street, Wilmington, Massachusetts 01887 (the
“Company”) and Dr. Nancy Gillett, an individual residing at 4520 West Phantom
Hill Road, Prescott, AZ 86305 (the “Employee”).


The Employee and the Company recently engaged in discussions regarding the
Employee’s future employment and planned departure from the Company. The Company
desires to afford the Employee the opportunity to leave in a manner that
coincides with the Employee’s post-employment plans, working from a home office
environment prior to leaving the Company; and the Employee desires to provide
the Company with the benefit of a smooth and well-planned transition of the
Employee’s responsibilities leading up to the conclusion of employment.


Consequently, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:


1.Term of Employment. The Company will continue to employ the Employee until
March 7, 2016 or any later date that may be mutually agreed to in writing by the
Company and the Employee (such date, as it may be extended by mutual written
agreement, is referred to hereafter as the “Final Day of Employment”). The
Company agrees to continue to employ the Employee through the Final Day of
Employment, subject to the terms and conditions specified below and the Employee
agrees not to submit her resignation from employment with the Company until, at
the earliest, a date ninety (90) days before the Final Day of Employment.


2.Time Commitment. The Company and the Employee have mutually agreed that the
amount of time to be devoted by the Employee to the Employee’s current
responsibilities will diminish as those responsibilities are transitioned to
others in anticipation of the Final Day of Employment. It is currently expected
that the Employee will devote the Employee’s full time and attention to those
responsibilities from the date of this Agreement through the first 3-6 months of
FY2015. During that time, the Employee and the Chairman, President & CEO of the
Company (the “CEO”) will mutually agree on a timeframe for the incremental
reduction of the number of hours the Employee dedicates to supporting the
Company (“Dedicated Hours”), taking into account the progressive transitioning
of the Employees position responsibilities. This reduction in Dedicated Hours
may be adjusted from time to time by mutual agreement.


3.Salary/Compensation. The Employee will continue to receive her current salary
of $522,234 (the “Base Salary”), paid on a biweekly basis, so long as she is
employed full-time. Based on the anticipated reduction in Dedicated Hours
referenced in Section 2, the Company and the Employee have agreed that the Base
Salary amount will be proportionately reduced to reflect adjustments to the
Employee’s Dedicated Hours, as such adjustments are periodically agreed to by
the Employee and the CEO. The Employee understands and agrees that the Employee
will receive no base pay adjustment in FY2015 or FY2016. The Company will
reimburse the Employee for all reasonable expenses associated with maintaining a
home office through the Final Date of Employment.


4.Bonus/Stock Awards. The Employee will receive any earned bonus attributable to
FY2014 performance in February, 2015, consistent with past practices. Similarly,
the Employee will retain the benefit of any stock awards

- 1 -

--------------------------------------------------------------------------------




previously made to her by the Company, including continued vesting and the
lapsing of restrictions up to and including the Final Day of Employment. The
Employee understands and agrees that she will not participate in the Company’s
EICP or any other bonus programs in FY2015 or FY2016 (other than as set forth
below), and that she will not receive any stock award from the Company in FY2015
or FY2016. The terms and conditions of any stock award agreements underlying any
stock awards previously made to the Employee by the Company (the “Award
Agreements”) remain in full force and effect and all awards remain subject to
the terms and conditions of those Award Agreements and the Company’s 2007
Incentive Plan (the “2007 Plan”). During FY2015, the Employee will be eligible
to receive a bonus payout under the same terms as the Company’s EICP Program;
provided, however, that any bonus calculations shall be applied only to the
Employee’s actual Base Salary earnings (as adjusted for Dedicated Hours) during
FY2015.


5.Benefits. The Employee shall be entitled to Company-provided benefits and
coverages including, without limitation, medical/dental coverage, insurance
coverage, and participation in the Company’s 401(k) Plan through the Final Day
of Employment. After this date, the Company will make medical/dental coverage
available under COBRA, should the Employee choose to obtain such coverage. The
Employee and the Company hereby agree that no Company contributions will be made
to the Company’s Deferred Compensation Plan on the Employee’s behalf following
the date of execution of this Agreement, but any Company contributions
previously made will continue to vest in accordance with the terms of that Plan
through the Final Date of Employment. Nothing contained in this Section 5 will
preclude the Employee from voluntarily deferring any of the Employee’s
compensation in accordance with the terms of the Deferred Compensation Plan.


6.Announcement of Transition/Position Title. The Employee and the CEO will
mutually agree on the date when the Employee’s pending departure from the
Company will be announced, depending on the pace of the transition. Similarly,
if a point is reached where it helps to better effect the transition, the
Employee and the CEO will mutually agree on any title change that may be
necessary in support of the transition.


7.Waiver of Severance. In consideration of the Company’s willingness to enter
into this Agreement, the Employee hereby waives any and all severance benefits
the Employee might be entitled to in connection with the termination of
employment and the Employee’s resignation as an employee of the Company, whether
contained in a policy, written agreement, or otherwise. The Employee
specifically waives any benefits made available to Officers of the Company under
the Charles River Corporate Officer Separation Plan.


8.Entire Agreement. This Agreement, together with the Award Agreements, the 2007
Plan, and the Amended and Restated Agreement dated February 8, 2006 which
affords the Employee certain benefits and protections in the event of a change
in control of the Company, constitute the entire agreement between the parties
and supersede all prior agreements and understandings, whether written or oral,
relating to the subject matter of this Agreement. This Agreement may be amended
or modified only by a written instrument executed by both the Company and the
Employee.


9.Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the laws of the Commonwealth of Massachusetts (regardless of
its, or any other jurisdiction’s choice of law rules).


10.Successors and Assigns. The obligations of the Employee hereunder are
personal and shall not be assigned by the Employee. However, the Company may
assign its rights and obligations under this Agreement.


11.Miscellaneous. No delay or omission by either party in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by either party on any one occasion shall be

- 2 -

--------------------------------------------------------------------------------




effective only if made in writing and only in that instance, and shall not be
construed as a bar or waiver of any right on any other occasion. In the event
that any provision of this Agreement shall be invalid, illegal or otherwise
unenforceable, the validity, legality and enforceability of the remaining
provisions shall in no way be affected or impaired thereby.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year set forth above.




CHARLES RIVER LABORATORIES, INC. 
 
EMPLOYEE
By:
/s/ James C. Foster
 
By:
/s/ Nancy Gillett
James C. Foster
Chairman, President & CEO
 
Dr. Nancy Gillett
 
 
 
Date: ______1/23/15_________________________
 
Date: ________12/18/2014___________________




- 3 -